Name: Council Regulation (EEC) No 884/88 of 22 March 1988 opening and providing for the administration of Community tariff quotas for carrots and aubergines (egg- plants) originating in Cyprus (1988)
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 1 . 4. 88 Official Journal of the European Communities No L 88/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 884/88 of 22 March 1988 opening and providing for the administration of Community tariff quotas for carrots and aubergines (egg-plants) originating in Cyprus (1988) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, whereas, consequently, the above tariff quotas apply only to the Community as constituted on 31 December 1985 ; Whereas the Community tariff quotas should therefore be opened for carrots for the period 1 April to 15 May 1988 and for aubergines (egg-plants) for the period 1 October to 30 November 1988 ; Whereas it is in particular necessary to ensure that all Community importers enjoy equal and uninterrupted access to the abovementioned quotas and uninterrupted application of the rates laid down for those quotas to all imports of the products concerned into all Member States until the quotas have been used up ; whereas, in the present case, it would appear advisable not to allocate the quotas among the Member States, without prejudice to the drawing against the quota volumes of such quantites as they may need, under the conditions and according to the procedures specified in Article 1 (2); whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must, in particular, be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of quota shares allocated to that economic union may be carried out by any of its members, Whereas the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus, as supplemented by the Protocol laying down the conditions and procedures for the implementation of the second stage of the said Agreement and adapting certain provisions thereof ('), provides for the opening of two annual Community tariff quotas, of 2 500 tonnes for carrots falling within CN code ex 0706 10 00 and originating in Cyprus, and 300 tonnes for aubergines (egg-plants) falling within CN code ex 0709 30 00 and originating in Cyprus ; whereas, under Article 18 of the Protocol in question, these volumes are subject to an annual increase of 5 % from the entry into force of the Protocol and will therefore be 2 625 tonnes and 315 tonnes respectively in 1988 ; whereas, within the limits of these tariff quotas, the customs duties applicable are to be abolished progressively according to the same timetables and under the same conditions as laid down in Articles 5 and 16 of the said Protocol ; HAS ADOPTED THIS REGULATION :Whereas, however, the Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (2) lays down that those two Member States will postpone implementation of the preferential arrangements for the products in question until 31 December 1989 and 31 December 1990 respectively ; Article 1 1 . The customs duties applicable to imports into the Community as constituted on 31 December 1985 of the following products originating in Cyprus shall be suspended at the levels indicated and within the limits of the Community tariff quotas as shown below : (') OJ No L 393, 31 . 12. 1987, p. 1 . 0 OJ No L 393, 31 . 12. 1987, p. 36. No L 88/2 Official Journal of the European Communities 1 . 4. 88 Order No CN code Description Volume of tariff quota (in tonnes) Rate of duty  ' (%) 0706 Carrots, turnips^ salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled : ex 0706 10 00  carrots and turnips : 09.1403 0709   carrots : from 1 April to 15 May 1988 Other vegetables, fresh or chilled : 2 625 6,1 09.1405 ex 0709 30 00  Aubergines (egg plants) : from 1 October to 30 November 1988 315 5,8 4. The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3. Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quotas. 2. If an importer indicates that a consignment of the products in question is to be imported into a Member State and applies to use the quotas, the Member State concerned shall inform the Commission and draw an amount corresponding to the requirements to the extent that the available balance of the quotas so permits. 3 . Shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period. Article 2 1 . Member States shall take all appropriate measures to ensure that shares drawn pursuant to Article 1 (2) are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community quotas. 2. Each Member State shall ensure that importers of the products concerned have free access to the quotas for as long as the residual balance of the quota volumes so permits. 3 . Member States shall charge imports of the products concerned against their shares as and when the products are entered with customs authorities for free circulation. Article 4 Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with. Article 5 This Regulation shall enter into force on 1 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1988 . For the Council The President H.-D. GENSCHER